14‐3267‐cv 
      Mottahedeh v. United States 
       
 1                                   UNITED STATES COURT OF APPEALS 
 2                                       FOR THE SECOND CIRCUIT
 3 
 4                                           August Term 2014 
 5     
 6                        (Argued: June 16, 2015          Decided: July 28, 2015) 
 7                                               
 8                                    No. 14‐3267‐cv 
 9                                               
10                        –––––––––––––––––––––––––––––––––––– 
11                                               
12        ANGELA LAVI MOTTAHEDEH, as Trustee of the Trust Agreement dated November 
13                                         8, 1993, 
14                                   Plaintiff‐Appellant, 
15                                               
16                                            ‐v.‐ 
17                                               
18                              UNITED STATES OF AMERICA, 
19                                  Defendant‐Appellee. 
20                                               
21                        –––––––––––––––––––––––––––––––––––– 
22     
23    Before:         CALABRESI, STRAUB, and LIVINGSTON, Circuit Judges. 
24     
25            Appeal  from  an  order  of  the  United  States  District  Court  for  the  Eastern 
26    District of New York (Hurley, J.).  Appellant filed a complaint against the United 
27    States  pursuant  to  26  U.S.C.  §  7426  seeking  compensation  for  an  alleged 
28    wrongful levy.  The district court granted appellee’s motion to dismiss pursuant 
29    to  Federal  Rule  of  Civil  Procedure  12(b)(1)  because  appellant’s  claim  was  not 
30    filed  until  after  the  expiration  of  the  nine‐month  statute  of  limitations  for  such 
31    wrongful levy claims set forth in 26 U.S.C. § 6532(c).  The district court rejected 
32    appellant’s  arguments  that  her  complaint  was  rendered  timely  (1)  because  she 
33    had  previously  filed  a  timely  action  in  response  to  a  prior  notice  of  levy 
34    pertaining  to  the  same  property,  and  (2)  because  the  property  in  question  was 
 1    never sold.  The district court also denied appellant’s request to equitably toll the 
 2    statute  of  limitations  period  for  her  claim,  and  denied  appellant’s  motion  for 
 3    leave  to  amend  her  complaint  in  order  to  add  a  claim  requesting  a  tax  refund 
 4    pursuant to 28 U.S.C. § 1346(a).  For the reasons set forth below, we AFFIRM.   
 5                                               
 6                                              MICHAEL LEVINE, Levine & Associates, P.C., 
 7                                              Scarsdale, NY, for Plaintiff‐Appellant. 
 8     
 9                                              ANTHONY  T.  SHEEHAN,  (Joan  I. 
10                                              Oppenheimer,  on  the  brief),  for  Caroline  D. 
11                                              Ciraolo,  Principal  Deputy  Assistant 
12                                              Attorney  General,  Washington,  DC,  for 
13                                              Defendant‐Appellee. 
14                                               
15     
16    DEBRA ANN LIVINGSTON, Circuit Judge: 

17           On  July  23,  2012,  Appellant  Angela  Lavi  Mottahedeh,  acting  in  her 

18    capacity as trustee of an irrevocable trust (the “Trust”), filed a complaint against 

19    the United States pursuant to 26 U.S.C. § 7426, seeking a judgment of $2,915,000 

20    in  compensation  for  an  alleged  wrongful  levy  by  the  Internal  Revenue  Service 

21    (“IRS”).    The  Government  filed  a  motion  to  dismiss  Appellant’s  July  2012 

22    complaint, which the district court (Hurley, J.) granted pursuant to Federal Rule 

23    of Civil Procedure 12(b)(1).   

24           The  district  court  held  that  it  was  without  jurisdiction  to  review 

25    Appellant’s claim because she filed it more than nine months after the IRS served 

26    her with the relevant notice of levy.   Mottahedeh v. United States, 33 F. Supp. 3d 

                                                   2 
       
 1    210,  213‐15  (E.D.N.Y.  2014);  see  26  U.S.C.  §  6532(c)(1)  (“[N]o  suit  or  proceeding 

 2    under section 7426 shall be begun after the expiration of 9 months from the date 

 3    of the levy or agreement giving rise to such action.”).  The district court denied 

 4    Appellant’s  motion  for  leave  to  amend  her  complaint  to  add  a  claim  for  a  tax 

 5    refund pursuant to 28 U.S.C. § 1346, reasoning that such claims are unavailable 

 6    to plaintiffs who could have brought a claim under § 7426 but for the expiration 

 7    of  the  statute  of  limitations.    We  agree  that  Appellant’s  § 7426  claim  was  time 

 8    barred and that Appellant could not have brought a claim under § 1346.   

 9                                                     BACKGROUND 

10    A.  Facts1 

11               In  1993,  Parviz  Lavi  (“Lavi”)  created  the  Trust  for  the  benefit  of  his 

12    daughter, Angela Lavi Mottahedeh, and her two brothers, Edmund and Edward 

13    Lavi.  Mottahedeh was appointed trustee.  In 1998, Lavi conveyed to the Trust 19 

14    shares of stock in Old Cedar Development Corporation (the “Old Cedar Stock”).  

15    Prior  to  that  conveyance,  the  IRS  had  served  Lavi and  his wife  with  a notice  of 
                                                    
                The  facts  presented  here  are  drawn  from  Appellant’s  complaint  and  from 
                 1

      undisputed  facts  contained  in  materials  attached  to  the  parties’  memoranda  of  law 
      submitted to the district court.  The district court did not make any findings regarding 
      disputed  facts  and  instead  based  its  conclusions  solely  on  the  facts  set  forth  in 
      Appellant’s  complaint  and  on  undisputed  facts  contained  in  the  other  materials 
      submitted by the parties.  See Mottahedeh, 33 F. Supp. 3d at 211. 
             
                                                           3 
       
 1    deficiency  alleging  income  tax  deficiencies  for  the  tax  years  1979  and  1980,  as 

 2    well  as  an  audit  statement  showing  unpaid  tax  liability  for  the  years  1979 

 3    through  1982.    In  August  1998,  the  IRS  obtained  a  tax  court  judgment  against 

 4    Lavi for the amounts he and his wife owed for the tax years 1979 and 1980.  In 

 5    addition, in 2003, the IRS filed a notice of federal tax lien asserting a lien on any 

 6    property  owned  by  Lavi  in  order  to  secure  an  amount  Lavi  allegedly  owed  for 

 7    unpaid 1978 taxes.   

 8           On February 11, 2009, the IRS served Appellant with a notice of levy and a 

 9    notice of seizure of the Old Cedar Stock, in connection with Lavi’s alleged 1978 

10    tax  liability.    Subsequently,  on  August  19,  2009,  the  IRS  sent  a  letter  to 

11    Appellant’s  counsel  stating  that  the  IRS  had  obtained  possession  of  the  Old 

12    Cedar Stock and was planning to sell it.  Shortly thereafter, on August 27, 2009, 

13    Appellant filed a wrongful levy claim in the United States District Court for the 

14    Eastern  District  of  New  York  pursuant  to  26  U.S.C.  §  7426,  asserting  that  the 

15    February  2009  Notice  of  Levy  was  wrongful  because  the  Old  Cedar  Stock  no 

16    longer belonged to Lavi.  Appellant sought an injunction blocking the sale of the 

17    Old Cedar Stock, a judgment that the Old Cedar Stock belonged to her as trustee, 




                                                   4 
       
 1    and the return of the stock.  In September 2009, after the district court denied her 

 2    motion for a preliminary injunction, Appellant voluntarily dismissed that suit. 

 3           Later, in October 2009, the IRS served Appellant with a new notice of levy 

 4    and notice of seizure of the Old Cedar Stock.  Unlike the prior notice of levy, this 

 5    October 2009 Notice of Levy was filed in connection with the judgment obtained 

 6    against Lavi for an income tax deficiency from 1979 and 1980.  Soon after issuing 

 7    the October 2009 Notice of Levy and Notice of Seizure, the IRS notified the Old 

 8    Cedar Development Company that it had “officially seized” the certificate for the 

 9    Old Cedar Stock.  J.A. 228.  On July 28, 2010, Appellant elected to pay the alleged 

10    tax liability under protest.  Nonetheless, on September 2, 2010, the IRS issued a 

11    notice  of  public  auction  sale  and  threatened  to  conduct  a  sale  of  the  Old  Cedar 

12    Stock  on  September  29,  2010.    However,  no  sale  of  the  Old  Cedar  Stock  ever 

13    occurred.   

14    B.   Procedural History 

15           On July 23, 2012, nearly three years after the October 2009 Notice of Levy, 

16    Appellant  filed  a  complaint  under  26  U.S.C.  §  7426  seeking  a  judgment  of 

17    $2,915,000  in  compensation  for  the  amount  allegedly  paid  in  response  to  the 

18    IRS’s “wrongful levy and threatened sale” of the Old Cedar Stock.  J.A. 216.  The 



                                                    5 
       
 1    Government  moved  to  dismiss  the  complaint  pursuant  to  Rules  12(b)(1)  and 

 2    12(b)(6),  arguing  that  Appellant’s  §  7426  action  was  untimely  pursuant  to  26 

 3    U.S.C. § 6532(c)  because  it  had  been  brought  more  than  nine  months  after  the 

 4    October 2009  Notice  of  Levy.   Appellant  disagreed,  and  also  requested  leave  to 

 5    add a claim pursuant to 28 U.S.C. § 1346(a)(1), which permits civil actions against 

 6    the  United  States  “for  the  recovery  of  any  internal‐revenue  tax  alleged  to  have 

 7    been  erroneously  or  illegally  assessed  or  collected,  or  any  penalty  claimed  to 

 8    have been collected without authority . . . under the internal‐revenue laws.”  The 

 9    district court denied Appellant’s request for leave to amend her complaint, and 

10    granted  the  Government’s  motion  to  dismiss  pursuant  to  Rule  12(b)(1).  

11    Mottahedeh, 33 F. Supp. 3d at 212 n.1, 213‐15 (E.D.N.Y. 2014).   

12                                          DISCUSSION 

13           Citing  26  U.S.C.  §  6532(c),  the  Government  argues  that  its  waiver  of 

14    sovereign immunity permitting a wrongful levy suit to be filed under 26 U.S.C. 

15    § 7426 is conditioned on such a suit being brought within nine months of the date 

16    on  which  the  pertinent  notice  of  levy  is  filed.    Section  6532(c)(1)  provides  in 

17    relevant part that “no suit or proceeding under section 7426 shall be begun after 

18    the  expiration  of  9  months  from  the  date  of  the  levy  .  .  .  giving  rise  to  such 



                                                     6 
       
 1    action.”    The  Government  asserts  that Appellant’s  suit,  which  was  not  brought 

 2    until  more  than  two  years  after  the  October  2009  Notice  of  Levy  was  filed,  is 

 3    therefore time barred.   

 4           Appellant  makes  four  arguments  in  response.    First,  she  asserts  that 

 5    because  she  previously  commenced  in  a  timely  fashion  a  § 7426  action  in 

 6    response  to  the  February  2009  Notice  of  Levy,  which  pertained  to  the  same 

 7    property  as  the  October  2009  Notice  of  Levy,  she  satisfied  the  statute  of 

 8    limitations  requirement  set  forth  in  26  U.S.C.  §  6532(c)  so  that  her  July  2012 

 9    action  was  timely.    Second,  she  contends  that  because  the  Government  never 

10    actually  sold  the  Old  Cedar  Stock,  no  “levy”  triggering  the  start  of  the  nine‐

11    month  period  provided  for  by  26  U.S.C.  §  6532(c)  actually  occurred.    Third, 

12    Appellant  argues  that  the  statute  of  limitations  should  be  equitably  tolled 

13    because  the  tax  lien  that  the  IRS  filed  in  2003  and  the  February  2009  Notice  of 

14    Levy  both  asserted  that Appellant  was  liable  for  considerably  smaller  amounts 

15    than  the  tax  payment  that  the  IRS  sought  in  connection  with  the  October  2009 

16    levy.    Fourth,  she  asserts  that  the  district  court  should  have  permitted  her  to 

17    amend her complaint to assert an additional claim under 28 U.S.C. § 1346(a).  We 

18    reject  each  of  these  arguments  and  conclude  that  the  district  court  correctly 



                                                    7 
       
 1    dismissed Appellant’s  present  action  for  lack  of  subject  matter  jurisdiction  and 

 2    did not abuse its discretion in denying her motion for leave to amend.   

 3                                                 * * *  

 4            “We  review  de  novo  a  dismissal  for  lack  of  subject  matter  jurisdiction 

 5    where,” as here, “the trial court dismissed on the basis of the complaint alone or 

 6    the  complaint  supplemented  by  undisputed  facts  from  the  record.”  

 7    Mackensworth  v.  S.S. Am.  Merch.,  28  F.3d  246,  252  (2d  Cir.  1994).    “We  review  a 

 8    district court’s denial of leave to amend for abuse of discretion, unless the denial 

 9    was based on an interpretation of law, such as futility, in which case we review 

10    the  legal  conclusion  de  novo.”  Panther  Partners  Inc.  v.  Ikanos  Commc’ns,  Inc.,  681 

11    F.3d 114, 119 (2d Cir. 2012). 

12    A. Appellant’s Prior Action Does Not Render Her Present Claim Timely  

13           Contrary to Appellant’s assertions, the fact that she previously commenced 

14    a suit in response to a prior notice of levy pertaining to the same property does 

15    not render her present action timely.  26 U.S.C. § 6532(c)(1) provides that, except 

16    in  the  case  of  certain  specific  circumstances  that  do  not  exist  here,  “no  suit  or 

17    proceeding  under  section  7426  shall  be  begun  after  the  expiration  of  9  months 

18    from the date of the levy or agreement giving rise to such action.”  The actions 



                                                     8 
       
 1    filed by Appellant in August 2009 and July 2012 are clearly two separate “suit[s] 

 2    or  proceeding[s]”  that  were  prompted  by  different  notices  of  levy.    The 

 3    complaint Appellant  filed  in August  2009  refers  to  the  February  2009  Notice  of 

 4    Levy, while the complaint Appellant filed in July 2012 refers to the October 2009 

 5    Notice  of  Levy.    Accordingly,  the  plain  language  of  26  U.S.C.  §  6532(c)(1) 

 6    forecloses her argument that the August 2009 suit rendered the July 2012 action 

 7    timely.   

 8    B. A “Levy” Occurred that Triggered the § 6532(c) Statute of Limitations 
 9       Period 
10        
11         Alternatively, Appellant contends that the statute of limitations period set 

12    forth  in  26  U.S.C.  §  6532(c)  never  commenced  on  the  theory  that  because  the 

13    Government never sold the Old Cedar Stock, no “levy” occurred at all.  But this 

14    argument  runs  contrary  to  this  Court’s  holding  in  Williams  v.  United  States  that 

15    “service  of  the  notice  of  levy  on  the  possessor  of  the  property  triggers  the 

16    running of the statute of limitations for purposes of section 6532(c).”  947 F.2d 37, 

17    39 (2d Cir. 1991).  Appellant relies on the Supreme Court’s statement in EC Term 

18    of Years Trust v. United States that “a levy . . .  is a ‘legally sanctioned seizure and 

19    sale  of  property.’”  550  U.S.  429,  431  (2007)  (quoting  Black’s  Law  Dictionary  926 

20    (8th ed. 2004)).  The Court in EC Term of Years Trust, however, did not purport in 

                                                   9 
       
 1    this sentence to define “levy” for purposes of 26 U.S.C. § 6532(c).  That issue was 

 2    not before the Court.   

 3           The text of 26 U.S.C. § 7426, moreover, makes clear that no sale need take 

 4    place for a “levy” to have occurred within the meaning of § 7426 and § 6532(c).  

 5    Section  7426(a)(1),  for  example,  provides  that  an  action  may  be  brought  “[i]f  a 

 6    levy has been made on property or property has been sold pursuant to a levy,” 

 7    indicating that a levy can occur even when the property is not sold.  (Emphasis 

 8    added).  Further, it states that (1) “any person . . . who claims an interest in . . . 

 9    such  property”  that  “was  wrongfully  levied  upon  may  bring  a  civil  action 

10    against the United States,” and (2) “[s]uch action may be brought without regard 

11    to  whether  such  property  has  been  surrendered  to  or  sold  by  the  Secretary.”    Id. 

12    (emphasis added).  In addition, § 7426(b) authorizes certain forms of relief, such 

13    as an injunction prohibiting the sale of property, which would not make sense if 

14    a  levy  occurred  only  upon  the  property’s  sale.    Because  §  6532(c)  provides  the 

15    statute of limitations for suits brought pursuant to § 7426 and does not separately 

16    define  “levy,”  there  is  no  reason  to  believe  that  “levy”  as  used  in  §  6532(c) 

17    intends a meaning that is any different from the meaning of the term as used in 

18    § 7426.  Thus, a property need not have been sold in order for a “levy” to have 



                                                   10 
       
 1    occurred  under  §  6532(c),  and  the  fact  that  the  Government  never  sold  the  Old 

 2    Cedar Stock does nothing to render Appellant’s claim timely.   

 3    C. Equitable Tolling Is Not Appropriate in This Case  

 4           Appellant  next  argues  that  the  statute  of  limitations  should  have  been 

 5    equitably tolled.  This argument is unavailing.  Even if the doctrine of equitable 

 6    tolling could be appropriately invoked for Appellant’s § 7426 claim—a question 

 7    we  need  not  address—Appellant  has  not  pled  facts  that  support  her  claim  that 

 8    this  case  warrants  equitable  tolling.    “Generally,  a  litigant  seeking  equitable 

 9    tolling  bears  the  burden  of  establishing  two  elements:  (1)  that  he  has  been 

10    pursuing  his  rights  diligently,  and  (2)  that  some  extraordinary  circumstance 

11    stood in his way.”  Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005), quoted in A.Q.C. 

12    ex rel. Castillo v. United States, 656 F.3d 135, 144 (2d Cir. 2011).   

13           Here,  Appellant  has  neither  alleged  that  anything  prevented  her  from 

14    commencing  a  timely  suit  in  response  to  the  October  2009  Notice  of  Levy,  nor 

15    that  she  pursued  her  remedies  diligently.    She  asserts  that  equitable  tolling 

16    should apply because the lien the Government placed on the Old Cedar Stock in 

17    2003 and the original February 2009 Notice of Levy both asserted that the Trust 

18    was  liable  for  a  smaller  amount  than  the  amount  it  was  ultimately  required  to 



                                                  11 
       
 1    pay  in  order  to  prevent  the  sale  of  the  stock.    But  as  Appellant  herself 

 2    acknowledges, both the 2003 lien and the February 2009 Notice of Levy pertained 

 3    to Lavi’s allegedly unpaid taxes from 1978, whereas the October 2009 Notice of 

 4    Levy was filed in connection with a judgment obtained against Lavi for alleged 

 5    deficiencies  from  1979  and  1980.    Any  uncertainty  as  to  the  exact  amount  of 

 6    Lavi’s  alleged  tax  liability,  moreover,  did  nothing  to  prevent  Appellant  from 

 7    bringing a claim in response to the October 2009 Notice of Levy.  Yet Appellant, 

 8    without explanation, waited until July 2012 to file her present claim.  In the face 

 9    of such unexplained inaction, she cannot now resort to equitable tolling.  

10    D. The District Court Did Not Abuse Its Discretion in Refusing to Allow 
11       Appellant to Amend Her Complaint  
12        
13         Finally, citing United States v. Williams, 514 U.S. 527, 531 (1995), Appellant 

14    asserts  that  even  if  her  § 7426  claim  was  time  barred,  the  district  court  should 

15    have granted her leave to amend her complaint in order to include a claim for a 

16    tax refund pursuant to 28 U.S.C.  § 1346.  But while the Supreme Court held in 

17    Williams  that  a  party  who  had  paid  taxes  under  protest  on  behalf  of  another 

18    individual  was  authorized  to  bring  a  claim  pursuant  to  §  1346,  the  Supreme 

19    Court  more  recently  clarified  that  Williams  was  premised  “on  the  specific 

20    understanding that no other remedy, not even a timely claim under § 7426(a)(1), 

                                                   12 
       
 1    was  open  to  the  plaintiff  in  that  case.”    EC  Term  of  Years  Trust,  550  U.S.  at  435.  

 2    Where,  as  here,  a  plaintiff  would  have  otherwise  been  able  to  file  an  action 

 3    pursuant  to  §  7426(a)(1)  but  missed  the  deadline  for  filing  such  a  claim,  that 

 4    plaintiff “may not bring the challenge as a tax‐refund claim under § 1346(a)(1).”  

 5    Id.  at  436.    Therefore,  the  district  court  did  not  abuse  its  discretion  in  denying 

 6    Appellant leave to amend her complaint in order to add a § 1346 claim. 

 7                                           CONCLUSION 

 8           We  have  considered Appellant’s  remaining  arguments  and  we  find  them 

 9    to be without merit.  For the foregoing reasons, we AFFIRM the judgment of the 

10    district court.        




                                                      13